           Case 1:20-cr-00493-VSB Document 87 Filed 09/09/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/9/2021

UNITED STATES OF AMERICA,

                       -against-
                                                                          ORDER
                                                                       20-CR-493 (VSB)
MOISES LLUBERES.

                                   Defendant.


VERNON S. BRODERICK, United States District Judge

         A Monsanto hearing is scheduled in this matter for September 13, 2021 at 10:00 a.m.

Members of the public, and press may use 1-888-363-4749; access code: 2682448 to listen to the

hearing.

         Per the SDNY COVID-19 COURTHOUSE ENTRY PROGRAM, anyone who appears at

any SDNY courthouse must complete a screening questionnaire. Please see the instructions

attached, as well as standing order 21-MC-164 (LTS) issued on August 6, 2021. Completing the

screening questionnaire ahead of time will save time and effort upon entry. Only those

individuals who meet the entry requirements established by the screening questionnaire will be

permitted entry.

SO ORDERED.

Dated:     September 9, 2021
           New York, New York

                                                                   ______________________
                                                                   Vernon S. Broderick
                                                                   United States District Judge
                         Case 1:20-cr-00493-VSB Document 87 Filed 09/09/21 Page 2 of 10




                                           UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF NEW YORK

                                          Office of the District Court Executive

  EDWARD A. FRIEDLAND                                                                         Voice: (212) 805-0500
  District Court Executive                                                                    Fax: (212) 805-0383
                                                    MEMORANDUM


 TO:                  ALL PERSONS
 FROM:                SDNY DISTRICT EXECUTIVE’S OFFICE
 SUBJECT:             ENTRY INTO SDNY COURTHOUSES FOLLOWING TRAVEL
 DATE:                4/9/21

        The following rules apply to anyone seeking to enter one of the courthouses of the SDNY within 10 days
 of their arrival to New York following travel. All other criteria for entry set forth in the Fifth Amended Standing
 Order on Entry, M10-468, and the SDNY COVID-19 entry questionnaire still apply.

Domestic Travel:

  Domestic travelers to New York who achieved full vaccination* at least 14 days prior to the date they
   seek entry to the courthouse can enter the courthouse without having to quarantine or provide proof of a
   negative COVID test.

  The following individuals can also enter the courthouse without quarantine or testing, regardless of
   vaccination status:
   • Domestic travelers to New York from contiguous states (New Jersey, Pennsylvania, Connecticut,
      Massachusetts and Vermont); and

       •   Domestic travelers to any state who were out of New York for less than 24 hours.

  All other domestic travelers may only enter the courthouse if they test negative on a COVID PCR
   diagnostic test** administered within two days prior to entry to the courthouse.

International Travel:

  International travelers who achieved full vaccination* at least 14 days prior to the date they seek entry
   to the courthouse may only enter the courthouse if they (1) test negative on a COVID PCR diagnostic test**
   administered no more than 3 days before travel, and (2) test negative on a second COVID PCR diagnostic
   test** administered no sooner than 4 days after their arrival to New York.

  International travelers who have not achieved full vaccination* at least 14 days prior to the date they
   seek entry to the courthouse may only enter the courthouse if they: (1) test negative on a COVID PCR
   diagnostic test** administered no more than 3 days before travel, (2) quarantine for 7 days upon arrival to
   New York, and (3) test negative on a second COVID PCR diagnostic test** administered no sooner than 4
                 Case 1:20-cr-00493-VSB Document 87 Filed 09/09/21 Page 3 of 10

   days after their arrival to New York State.

*According to the CDC, people are considered fully vaccinated for COVID-19 ≥2 weeks after they have
received the second dose in a 2-dose series (Pfizer-BioNTech or Moderna), or ≥2 weeks after they have received
a single-dose vaccine (Johnson and Johnson [J&J]/Janssen).

**At-home or mail-in tests are not acceptable. See the list of acceptable tests on the following page.

Proof of negative test results must be submitted in either paper or electronic form at the entrance to
the courthouse.
                Case 1:20-cr-00493-VSB Document 87 Filed 09/09/21 Page 4 of 10

Tests that are accepted:
Accepted Molecular test types:

   •   PCR / RT-PCR / ddPCR / Rapid PCR (Polymerase Chain Reaction)
   •   NAA / NAAT (Nucleic Acid Amplification)
   •   AMP PRB (Amplified Probe)
   •   LAMP (Loop-mediated Isothermal Amplification)
   •   TMA (Transcription-mediated Amplification)

Accepted Molecular test brands, such as, but not limited to:

   •   Abbott ID NOW
   •   Quidel Lyra PCR
   •   Abbott Realtime PCR
   •   Cobas Qualitative PCR
   •   FTD PCR
   •   Xpert Xpress
   •   Simplexa Direct PCR


Tests that are not accepted:

   •   Any at-home or mail-in kits (sample collection must be overseen by licensed medical staff)
   •   Any test that does not rely on a nasal swab, such as:
       o   Sputum, saliva and spit collection (spit in a cup, etc.)
       o   Gargle, oral rinse, etc.
       o   Oral swab without a nasal swab
   •   All Antigen (Ag) tests (including Quidel Sophia, Abbott BinaxNOW and Rapid Antigen Tests)
   •   All Antibody tests (such as IgG, IgA, IgM and Rapid Antibody Tests)
   •   All blood tests (such as fingerstick, venipuncture)
   •   All plasma tests
   •   All serum tests
   •   All lateral flow tests
   •   Any doctor’s note
      Case1:20-cr-00493-VSB
      Case 1:21-mc-00164-CM Document
                            Document87
                                     10 Filed
                                        Filed09/09/21
                                              08/06/21 Page
                                                       Page51of
                                                              of10
                                                                 5




                                                           Chief Judge
                                                           Laura Taylor Swain
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
                                                                         M10-468

THIS MATTER RELATES TO: Restrictions on Entry                      NINTH AMENDED
to the Courthouses                                                 STANDING ORDER




       In the interest of public health and safety, and after consideration of public
health guidelines issued by the Centers for Disease Control and Prevention, New York
State, New York City, Westchester County, and other public health authorities, the
United States District Court for the Southern District of New York hereby orders that,
effective immediately and until this order is rescinded,
       IT IS HEREBY ORDERED that the following persons may not enter any
courthouse in the Southern District of New York:

  x   Persons who have tested positive for COVID-19, or been told by a health-care
      provider to assume they have COVID-19 due to symptoms or other factors, in the
      past 10 days.

  x   Persons who have experienced symptoms of COVID-19 within the past 10 days
      that are not explained by allergies or an underlying condition, including fever,
      cough, shortness of breath or difficulty breathing, extreme fatigue, nausea or
      vomiting, congestion or runny nose, muscle or body aches, headache, sore throat,
      new loss of taste or smell, and diarrhea.

  x   Persons who have had close contact within the past 14 days with anyone with
      COVID-19 during the time period starting 48 hours before the onset of the
      infected person’s symptoms or positive COVID-19 test. (Note: “close contact” is
      defined as being within 6 feet for at least 10 minutes over a 24-hour period.)
      Please note that this restriction does not apply to those who achieved full
      vaccination* prior to the close contact.

  x   Persons who have had close contact within the past 14 days with anyone
      experiencing any of the symptoms of COVID-19 that are not explained by
      allergies or an underlying condition, including fever, cough, shortness of breath
        Case1:20-cr-00493-VSB
        Case 1:21-mc-00164-CM Document
                              Document87
                                       10 Filed
                                          Filed09/09/21
                                                08/06/21 Page
                                                         Page62of
                                                                of10
                                                                   5




       or difficulty breathing, extreme fatigue, nausea or vomiting, congestion or runny
       nose, muscle or body aches, headache, sore throat, new loss of taste or smell, and
       diarrhea. (Note: “close contact” is defined as being within 6 feet for at least 10
       minutes over a 24-hour period.) Please note that this restriction does not apply
       to those who achieved full vaccination* prior to the close contact.

   x   Persons who live with someone who has been instructed to quarantine in the past
       14 days due to close contact with an individual who tested positive for COVID-
       19. Please note that this restriction does not apply to those who achieved full
       vaccination* prior to the start of the quarantine.

   x   Persons who have been on a cruise ship or river voyage in the past 10 days.
       Please note that this restriction does not apply to those who achieved full
       vaccination* more than 14 days ago.

   x   Persons who have been outside of New York, Connecticut, New Jersey,
       Massachusetts, Pennsylvania, Vermont for more than 24 hours in the past 10
       days, unless proof of compliance with the Court’s travel protocol is provided.
       The Court’s travel protocol is set forth in a memo which can be found in the Response
       to COVID-19 section of the Court’s website, located at
       https://www.nysd.uscourts.gov/covid-19-coronavirus. Please note that the
       Court’s protocol on testing following domestic travel does not apply to those
       who achieved full vaccination* more than 14 days prior to entry to the
       courthouse.

   x   Persons who have attended an indoor gathering of more than 50 people at a
       private residence in the past 14 days, including but not limited to parties,
       celebrations or other social events. Please note that this restriction does not
       apply to those who achieved full vaccination* prior to attending the
       gathering.

   x   Persons who have been released from a federal, state or local jail, prison or other
       correctional institution within the last 14 days, except those who are reporting to
       be fit with a location monitoring device. Please note that this restriction does
       not apply to those who achieved full vaccination* at least 14 days prior to
       release.

   x   Persons who do not meet the criteria for entry as determined by the SDNY
       COVID-19 entry questionnaire, which can be accessed at
       https://www.nysd.uscourts.gov/covid-19-coronavirus.

*Fully vaccinated is defined as being 2 or more weeks after the final dose (e.g., first for
Janssen/Johnson & Johnson, second for Pfizer and Moderna) of the vaccine approved by
the FDA or authorized by the FDA for emergency use. Vaccines that are not authorized
by the U.S. Federal Drug Administration (FDA) for emergency use or approved by the
FDA do not satisfy this definition.

                                                2
           Case1:20-cr-00493-VSB
           Case 1:21-mc-00164-CM Document
                                 Document87
                                          10 Filed
                                             Filed09/09/21
                                                   08/06/21 Page
                                                            Page73of
                                                                   of10
                                                                      5




Anyone attempting to enter in violation of these protocols will be denied entry by a
Court Security Officer.

Anyone who has business in one of the courthouses of the Southern District of New York,
but who cannot enter because of this order, should do the following:

      x    Persons who are represented by an attorney should contact their attorney;

      x    Attorneys or pro se litigants who are scheduled to appear in court before a
           judge should contact the judge’s chambers directly (contact information may
           be found in the Judges’ Individual Practices on the court’s public web page);

      x    Persons who are scheduled to meet with a Pretrial Services Officer should
           contact the Office of Pretrial Services at (212) 805-4300;

      x    Persons who are scheduled to meet with a Probation Officer should contact the
           Probation Office at (212) 805-0040;

      x    Jurors should contact the Jury Department at (212) 805-0179;

      x    Employees reporting to work at the courthouse should contact their supervisor;

      x    Persons having any other business with the United States District Court for the Southern
           District of New York should contact the Clerk of Court at (212) 805-0140;

      x    Persons having business with the United States Court of Appeals for the
           Second Circuit should contact Catherine Wolfe, Clerk of Court, at
           (646) 584-2696;

      x    Persons having business with the United States Bankruptcy Court
           for the Southern District of New York should contact Bankruptcy
           Court Services at (212) 284-4040;

      x    For all other matters, please contact the District Executive’s Office at (212) 805-0500.

IT IS FURTHER ORDERED that each person who comes to one of the courthouses of the
Southern District of New York for any reason must pass through the following entry screening
process:

  x       Answer a screening question about COVID-19 vaccination status.

  x       If unvaccinated (or not yet fully vaccinated), have their temperature taken, using a
          contactless thermometer. A person with a temperature of 100.4 degrees or higher will not
          be permitted to enter the courthouse.

                                                   3
            Case1:20-cr-00493-VSB
            Case 1:21-mc-00164-CM Document
                                  Document87
                                           10 Filed
                                              Filed09/09/21
                                                    08/06/21 Page
                                                             Page84of
                                                                    of10
                                                                       5




   x       If unvaccinated (or not yet fully vaccinated), answer screening questions relating to
           COVID-19 symptoms and potential exposure. A person whose answers indicate that they
           are at increased risk of being contagious with COVID-19 will not be permitted to enter
           the courthouse.

   x       Wear a mask that covers the person’s nose and mouth. Bandannas, gaiters and masks
           with valves are not permitted. If a person does not have an approved mask, a screener
           will provide one.

   x       Apply hand sanitizer, which will be available at all courthouse entrances.


IT IS FURTHER ORDERED that while in the courthouse, all persons must comply with the
following rules:


       x    Face Coverings: You must wear a mask that covers your nose and mouth in all public
            areas of the courthouse (including hallways, public counters, elevators and courtrooms),
            except that testifying witnesses and attorneys speaking from semi-enclosed podiums that
            have been outfitted with HEPA filters should follow the directions of the presiding
            judicial officer (or member of their staff) regarding mask usage. You must also wear a
            mask in all non-public shared space/common areas where more than one person is
            assigned to work. These rules apply unless a specific exception has been requested and
            approved by the Court’s COVID-Response Team prior to your entry to the courthouse.

       x    Social Distancing: You must adhere to safe social distancing rules, by standing or
            sitting at least six feet away from other individuals. You must abide by markings on
            floors and benches indicating where you may stand or sit. If you are standing in line,
            you must keep six feet away from the person in front of you and behind you, unless you
            are taking care of a small child or assisting someone with special needs. Elevator
            capacity will be limited as posted. You must wear a mask that covers your nose and
            mouth inside elevators. The only exceptions to the distancing rule are if you are fully
            vaccinated and: (i) you work in the courthouse, a supervisor has given you permission to
            refrain from social distancing from other fully vaccinated individuals in a particular
            non-public space and you are in that space, or (ii) you are participating in a non-jury
            case proceeding and a judicial officer or member of their staff has given you permission
            to refrain from social distancing from other fully vaccinated individuals in a particular
            space and you are in that space.

       x    Instructional Signage: You must abide by all health and hygiene signage
            throughout the courthouses, including signage regarding masks, social distancing,
            occupancy restrictions, and hand washing.

 Anyone who fails or refuses to abide by these rules will be required to leave the courthouse
 immediately.

                                                    4
        Case1:20-cr-00493-VSB
        Case 1:21-mc-00164-CM Document
                              Document87
                                       10 Filed
                                          Filed09/09/21
                                                08/06/21 Page
                                                         Page95of
                                                                of10
                                                                   5




This order supersedes and replaces the Eighth Amended Standing Order on Restrictions to
Entry to Courthouses that was entered on June 28, 2021, and will remain in place until further
notice.

People who think they may have been exposed to COVID-19 should contact their healthcare
provider immediately.

      ENTERED this 6th day of August, 2021, at New York, New York




                                                         LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                5
        Case 1:20-cr-00493-VSB Document 87 Filed 09/09/21 Page 10 of 10




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
